Exhibit 10.1

MEADE INSTRUMENTS CORP.

AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

1. THE PLAN

1.1. Purpose. The purpose of this Plan is to promote the success of the Company
by providing an additional means through the grant of Awards to attract,
motivate, retain and reward key employees, including officers, whether or not
directors, of the Company with awards and incentives for high levels of
individual performance and improved financial performance of the Company and to
attract, motivate and retain experienced and knowledgeable independent directors
through the benefits provided under Article 8. “Corporation” means Meade
Instruments Corp., a Delaware corporation, and “Company” means the Corporation
and its Subsidiaries, collectively. These terms and other capitalized terms are
defined in Article 7.

1.2. Administration and Authorization; Power and Procedure.

(a) Committee. This Plan shall be administered by and all Awards to Eligible
Persons shall be authorized by the Committee. Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by written consent of its members.

(b) Plan Awards; Interpretation; Powers of Committee. Subject to the express
provisions of this Plan, the Committee shall have the authority:

(i) to determine from among those persons eligible the particular Eligible
Persons who will receive any Awards;

(ii) to grant Awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion of
such Awards;

(iii) to approve the forms of Award Agreements (which need not be identical
either as to type of award or among Participants);

(iv) to construe and interpret this Plan and any agreements defining the rights
and obligations of the Company and Participants under this Plan, further define
the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;

(v) to cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Persons, subject to any required consent under Section 6.6;



--------------------------------------------------------------------------------

(vi) to accelerate or extend the exercisability or extend the term of any or all
such outstanding Awards within the maximum ten-year term of Awards under
Section 1.6; and

(vii) to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

Notwithstanding the foregoing, the provisions of Article 8 relating to
Non-Employee Director Awards shall be automatic and, to the maximum extent
possible, self-effectuating.

(c) Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, the Board or the Committee relating or pursuant to
this Plan shall be within the absolute discretion of that entity or body and
shall be conclusive and binding upon all persons. No member of the Board or
Committee, or officer of the Corporation or any Subsidiary, shall be liable for
any such action or inaction of the entity or body, of another person or, except
in circumstances involving bad faith, of himself or herself. Subject only to
compliance with the express provisions hereof, the Board and Committee may act
in their absolute discretion in matters within their authority related to this
Plan.

(d) Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation. No director, officer or agent of the Company shall be liable
for any such action or determination taken or made or omitted in good faith.

(e) Delegation. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company.

1.3. Participation. Awards may be granted by the Committee only to those persons
that the Committee determines to be Eligible Persons. An Eligible Person who has
been granted an Award may, if otherwise eligible, be granted additional Awards
if the Committee shall so determine.

1.4. Shares Available for Awards; Share Limits.

(a) Shares Available. Subject to the provisions of Section 6.2, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. The shares may be delivered for any lawful consideration.

(b) Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards (including Incentive Stock Options) granted to
Eligible Persons under this Plan shall not exceed 244,747 shares (the “Share
Limit”). The maximum number of shares of Common Stock that may be delivered
under the provisions of Article 8 shall not exceed 12,500 shares. The maximum
number of shares subject to those Options and Stock Appreciation Rights that are
granted during any calendar year to any individual shall be limited to 150,000
shares. Each of the three foregoing numerical limits shall be subject to
adjustment as contemplated by this Section 1.4 and Section 6.2.

 

2



--------------------------------------------------------------------------------

(c) Share Reservation; Replenishment and Reissue of Unvested Awards. No Award
may be granted under this Plan unless, on the date of grant, the sum of (i) the
maximum number of shares issuable at any time pursuant to such Award, plus
(ii) the number of shares that have previously been issued pursuant to Awards
granted under this Plan, other than reacquired shares available for reissue
consistent with any applicable legal limitations, plus (iii) the maximum number
of shares that may be issued at any time after such date of grant pursuant to
Awards that are outstanding on such date, does not exceed the Share Limit.
Shares that are subject to or underlie Awards which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan, as well as reacquired shares, shall
again, except to the extent prohibited by law, be available for subsequent
Awards under the Plan. Except as limited by law, if an Award is or may be
settled only in cash, such Award need not be counted against any of the limits
under this Section 1.4.

1.5. Grant of Awards. Subject to the express provisions of this Plan, the
Committee shall determine the number of shares of Common Stock subject to each
Award, the price (if any) to be paid for the shares or the Award and, in the
case of Performance Share Awards, in addition to matters addressed in
Section 1.2(b), the specific objectives, goals and performance criteria (such as
an increase in sales, market value, earnings or book value over a base period,
the years of service before vesting, the relevant job classification or level of
responsibility or other factors) that further define the terms of the
Performance Share Award. Each Award shall be evidenced by an Award Agreement
signed by the Corporation and, if required by the Committee, by the Participant.

1.6. Award Period. Each Award and all executory rights or obligations under the
related Award Agreement shall expire on such date (if any) as shall be
determined by the Committee, but in the case of Options or other rights to
acquire Common Stock not later than ten (10) years after the Award Date.

1.7. Limitations on Exercise and Vesting of Awards.

(a) Provisions for Exercise. Unless the Committee otherwise expressly provides,
no Award shall be exercisable or shall vest until at least six months after the
initial Award Date, and once exercisable an Award shall remain exercisable until
the expiration or earlier termination of the Award.

(b) Procedure. Any exercisable Award shall be deemed to be exercised when the
Secretary of the Corporation receives written notice of such exercise from the
Participant, together with any required payment made in accordance with
Section 2.2(b) or 8.3, as the case may be.

(c) Fractional Shares/Minimum Issue. Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional share interests. No fewer than
100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.

 

3



--------------------------------------------------------------------------------

1.8. Acceptance of Notes to Finance Exercise. The Corporation may, with the
Committee’s approval, accept one or more notes from any Eligible Person in
connection with the exercise or receipt of any outstanding Award; provided that
any such note shall be subject to the following terms and conditions:

(a) The principal of the note shall not exceed the amount required to be paid to
the Corporation upon the exercise or receipt of one or more Awards under the
Plan and the note shall be delivered directly to the Corporation in
consideration of such exercise or receipt.

(b) The initial term of the note shall be determined by the Committee; provided
that the term of the note, including extensions, shall not exceed a period of
five years.

(c) The note shall provide for full recourse to the Participant and shall bear
interest at a rate determined by the Committee but not less than the interest
rate necessary to avoid the imputation of interest under the Code.

(d) If the employment of the Participant terminates, the unpaid principal
balance of the note shall become due and payable on the 10th business day after
such termination; provided, however, that if a sale of such shares would cause
such Participant to incur liability under Section 16(b) of the Exchange Act, the
unpaid balance shall become due and payable on the 10th business day after the
first day on which a sale of such shares could have been made without incurring
such liability assuming for these purposes that there are no other transactions
(or deemed transactions in securities of this Corporation) by the Participant
subsequent to such termination.

(e) If required by the Committee or by applicable law, the note shall be secured
by a pledge of any shares or rights financed thereby in compliance with
applicable law.

(f) The terms, repayment provisions, and collateral release provisions of the
note and the pledge securing the note shall conform with applicable rules and
regulations of the Federal Reserve Board as then in effect.

1.9. No Transferability; Limited Exception to Transfer Restrictions.

(a) Limit On Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 1.9, by applicable law and by the Award Agreement, as
the same may be amended, (i) all Awards are non-transferable and shall not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge; Awards shall be exercised only by the
Participant; and (ii) amounts payable or shares issuable pursuant to an Award
shall be delivered only to (or for the account of) the Participant.

(b) Exceptions. The Committee may permit Awards to be exercised by and paid only
to certain persons or entities related to the Participant, including but not
limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable

 

4



--------------------------------------------------------------------------------

institutions, or to such other persons or entities as may be approved by the
Committee, pursuant to such conditions and procedures as the Committee may
establish. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes on a gratuitous or donative basis and
without consideration (other than nominal consideration). Notwithstanding the
foregoing, Incentive Stock Options and Restricted Stock Awards shall be subject
to any and all additional transfer restrictions under the Code.

(c) Further Exceptions to Limits On Transfer. The exercise and transfer
restrictions in Section 1.9(a) shall not apply to:

(i) transfers to the Corporation,

(ii) the designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the Participant has died, transfers to or exercise by
the Participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(iii) transfers pursuant to a QDRO order if approved or ratified by the
Committee,

(iv) if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by his or her legal representative, or

(v) the authorization by the Committee of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Committee.

Notwithstanding the foregoing, Incentive Stock Options and Restricted Stock
Awards shall be subject to any and all additional transfer restrictions under
the Code.

2. OPTIONS.

2.1. Grants. One or more Options may be granted under this Article to any
Eligible Person. Each Option granted shall be designated in the applicable Award
Agreement, by the Committee as either an Incentive Stock Option, subject to
Section 2.3, or a Non-Qualified Stock Option; provided, however, that Incentive
Stock Options may only be granted to Eligible Persons who are employees of the
Company.

2.2. Option Price.

(a) Pricing Limits. The purchase price per share of the Common Stock covered by
each Option shall be determined by the Committee at the time of the Award, but
in no event shall be less than 100% (110% in the case of a Participant described
in Section 2.4) of the Fair Market Value of the Common Stock on the date of
grant.

 

5



--------------------------------------------------------------------------------

(b) Payment Provisions. The purchase price of any shares purchased on exercise
of an Option granted under this Article shall be paid in full at the time of
each purchase in one or a combination of the following methods: (i) in cash or
by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) if authorized by the Committee or specified in the applicable
Award Agreement, by a promissory note of the Participant consistent with the
requirements of Section 1.8; (iv) by notice and third party payment in such
manner as may be authorized by the Committee; or (v) by the delivery of shares
of Common Stock of the Corporation already owned by the Participant, provided,
however, that the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Award by delivering such shares, and
provided further that any shares delivered which were initially acquired upon
exercise of a stock option must have been owned by the Participant at least six
months as of the date of delivery. Shares of Common Stock used to satisfy the
exercise price of an Option shall be valued at their Fair Market Value on the
date of exercise.

2.3. Limitations on Grant and Terms of Incentive Stock Options.

(a) $100,000 Limit. To the extent that the aggregate “Fair Market Value” of
stock with respect to which incentive stock options first become exercisable by
a Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Company, such
options shall be treated as Nonqualified Stock Options. For this purpose, the
“Fair Market Value” of the stock subject to options shall be determined as of
the date the options were awarded. In reducing the number of options treated as
incentive stock options to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

(b) Option Period. Each Option and all rights thereunder shall expire no later
than 10 years after the Award Date.

(c) Other Code Limits. Incentive Stock Options may only be granted to Eligible
Employees of the Corporation or a Subsidiary that satisfies the other
eligibility requirements of the Code. There shall be imposed in any Award
Agreement relating to Incentive Stock Options such other terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code.

2.4. Limits on 10% Holders. No Incentive Stock Option may be granted to any
person who, at the time the Option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such Option is at least 110% of the
Fair Market Value of the stock subject to the Option and such Option by its
terms is not exercisable after the expiration of five years from the date such
Option is granted.

2.5. No Repricing. In no event (except due to an adjustment to reflect a stock
split or similar event under Section 6.2(a) or any repricing that may be
approved by the Company’s

 

6



--------------------------------------------------------------------------------

stockholders) will any adjustment be made to an Option or a Stock Appreciation
Right outstanding under the Plan (by amendment, cancellation and regrant,
exchange or other means) that would constitute a repricing of the per share
exercise or base price of the Award.

2.6. Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted to Eligible
Persons under this Plan in substitution for employee stock options granted by
other entities to persons who are or who will become Eligible Persons in respect
of the Company, in connection with a distribution, merger or reorganization by
or with the granting entity or an affiliated entity, or the acquisition by the
Company, directly or indirectly, of all or a substantial part of the stock or
assets of the other entity.

3. STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION RIGHTS).

3.1. Grants. In its discretion, the Committee may grant Stock Appreciation
Rights to any Eligible Person either concurrently with the grant of another
Award or in respect of an outstanding Award, in whole or in part, or
independently of any other Award. Any Stock Appreciation Right granted in
connection with an Incentive Stock Option shall contain such terms as may be
required to comply with the provisions of Section 422 of the Code and the
regulations promulgated thereunder, unless the holder otherwise agrees.

3.2. Exercise of Stock Appreciation Rights.

(a) Exercisability. Unless the Award Agreement or the Committee otherwise
provides, a Stock Appreciation Right related to another Award shall be
exercisable at such time or times, and to the extent, that the related Award
shall be exercisable.

(b) Effect on Available Shares. To the extent that a Stock Appreciation Right is
exercised, only the actual number of delivered shares of Common Stock shall be
charged against the maximum amount of Common Stock that may be delivered
pursuant to Awards under this Plan. The number of shares subject to the Stock
Appreciation Right and the related Option of the Participant shall, however, be
reduced by the number of underlying shares as to which the exercise related,
unless the Award Agreement otherwise provides.

(c) Stand-Alone SARs. A Stock Appreciation Right granted independently of any
other Award shall be exercisable pursuant to the terms of the Award Agreement
but in no event earlier than six months after the Award Date, except in the case
of death or Total Disability.

3.3. Payment.

(a) Amount. Unless the Committee otherwise provides, upon exercise of a Stock
Appreciation Right and the attendant surrender of an exercisable portion of any
related Award, the Participant shall be entitled to receive payment of an amount
determined by multiplying the following:

 

7



--------------------------------------------------------------------------------

(i) the difference obtained by subtracting the exercise price per share of
Common Stock under the related Award (if applicable) or the initial share value
specified in the Award from the Fair Market Value of a share of Common Stock on
the date of exercise of the Stock Appreciation Right, by

(ii) the number of shares with respect to which the Stock Appreciation Right
shall have been exercised.

(b) Form of Payment. The Committee, in its sole discretion, shall determine the
form in which payment shall be made of the amount determined under paragraph
(a) above, either solely in cash, solely in shares of Common Stock (valued at
Fair Market Value on the date of exercise of the Stock Appreciation Right), or
partly in such shares and partly in cash, provided that the Committee shall have
determined that such exercise and payment are consistent with applicable law. If
the Committee permits the Participant to elect to receive cash or shares (or a
combination thereof) on such exercise, any such election shall be subject to
such conditions as the Committee may impose.

3.4. Limited Stock Appreciation Rights. The Committee may grant to any Eligible
Person Stock Appreciation Rights exercisable only upon or in respect of a change
in control or any other specified event (“Limited SARs”) and such Limited SARs
may relate to or operate in tandem or combination with or substitution for
Options, other Stock Appreciation Rights or other Awards (or any combination
thereof), and may be payable in cash or shares based on the spread between the
base price of the Stock Appreciation Right and a price based upon the Fair
Market Value of the Shares during a specified period or at a specified time
within a specified period before, after or including the date of such event.

4. RESTRICTED STOCK AWARDS.

4.1. Grants. The Committee may, in its discretion, grant one or more Restricted
Stock Awards to any Eligible Person. Each Restricted Stock Award Agreement shall
specify the number of shares of Common Stock to be issued to the Participant,
the date of such issuance, the consideration for such shares (but not less than
the minimum lawful consideration under applicable state law) by the Participant,
the extent (if any) to which and the time (if ever) at which the Participant
shall be entitled to dividends, voting and other rights in respect of the shares
prior to vesting, and the restrictions (which may be based on performance
criteria, passage of time or other factors or any combination thereof) imposed
on such shares and the conditions of release or lapse of such restrictions. Such
restrictions shall not lapse earlier than six months after the Award Date,
except to the extent the Committee may otherwise provide. Stock certificates
evidencing shares of Restricted Stock pending the lapse of the restrictions
(“Restricted Shares”) shall bear a legend making appropriate reference to the
restrictions imposed hereunder and shall be held by the Corporation or by a
third party designated by the Committee until the restrictions on such shares
shall have lapsed and the shares shall have vested in accordance with the
provisions of the Award and Section 1.7. Upon issuance of the Restricted Stock
Award, the Participant may be required to provide such further assurance and
documents as the Committee may require to enforce the restrictions.

 

8



--------------------------------------------------------------------------------

4.2. Restrictions.

(a) Pre-Vesting Restraints. Except as provided in Section 4.1 and 1.9,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions on such shares have lapsed
and the shares have become vested.

(b) Dividend and Voting Rights. Unless otherwise provided in the applicable
Award Agreement, a Participant receiving a Restricted Stock Award shall be
entitled to vote such shares but shall not be entitled to dividends on any of
the shares until the shares have vested. Such dividends shall be retained in a
restricted account until the shares have vested and shall revert to the
Corporation if they fail to vest.

(c) Cash Payments. If the Participant shall have paid or received cash
(including any dividends) in connection with the Restricted Stock Award, the
Award Agreement shall specify whether and to what extent such cash shall be
returned (with or without an earnings factor) as to any Restricted Shares which
cease to be eligible for vesting.

4.3. Return to the Corporation. Unless the Committee otherwise expressly
provides, Restricted Shares that remain subject to restrictions at the time of
termination of employment or are subject to other conditions to vesting that
have not been satisfied by the time specified in the applicable Award Agreement
shall not vest and shall be returned to the Corporation in such manner and on
such terms as the Committee shall therein provide.

5. PERFORMANCE SHARE AWARDS AND STOCK BONUSES.

5.1. Grants of Performance Share Awards. The Committee may, in its discretion,
grant Performance Share Awards to Eligible Persons based upon such factors as
the Committee shall deem relevant in light of the specific type and terms of the
award. An Award Agreement shall specify the maximum number of shares of Common
Stock (if any) subject to the Performance Share Award, the consideration (but
not less than the minimum lawful consideration) to be paid for any such shares
as may be issuable to the Participant, the duration of the Award and the
conditions upon which delivery of any shares or cash to the Participant shall be
based. The amount of cash or shares or other property that may be deliverable
pursuant to such Award shall be based upon the degree of attainment over a
specified period of not more than 10 years (a “performance cycle”) as may be
established by the Committee of such measure(s) of the performance of the
Company (or any part thereof) or the Participant as may be established by the
Committee. The Committee may provide for full or partial credit, prior to
completion of such performance cycle or the attainment of the performance
achievement specified in the Award, in the event of the Participant’s death,
Retirement, or Total Disability, a Change in Control Event or in such other
circumstances as the Committee may specify.

5.2. Special Performance-Based Share Awards. Without limiting the generality of
the foregoing, and in addition to Options and Stock Appreciation Rights granted
under other provisions of this Plan which are intended to satisfy the exception
for “performance-based compensation” under Section 162(m) of the Code (with such
Awards hereinafter referred to as a “Qualifying Option” or a “Qualifying Stock
Appreciation Right,” respectively), other

 

9



--------------------------------------------------------------------------------

performance-based awards within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”), whether in the form of restricted stock,
performance stock, phantom stock or other rights, the grant, vesting,
exercisability or payment of which depends on the degree of achievement of the
Performance Goals relative to preestablished targeted levels for the Corporation
or the Corporation and one or more of its Subsidiaries, may be granted under
this Plan. Any Qualifying Option or Qualifying Stock Appreciation Right shall be
subject only to the requirements of subsections (a) and (c) below in order for
such Awards to satisfy the requirements for Performance-Based Awards under this
Section 5.2. With the exception of any Qualifying Option or Qualifying Stock
Appreciation Right, an Award that is intended to satisfy the requirements of
this Section 5.2 shall be designated as a Performance-Based Award at the time of
grant.

(a) Eligible Class. The eligible class of persons for Performance-Based Awards
under this Section shall be the executive officers of the Corporation.

(b) Performance Goal Alternatives. The specific performance goals for
Performance-Based Awards granted under this Section 5.2 (other than Qualifying
Options and Qualifying Stock Appreciation Rights) shall be, on an absolute or
relative basis, one or more of the Performance Goals, as selected by the
Committee in its sole discretion. The Committee shall establish in the
applicable Award Agreement the specific performance target(s) relative to the
Performance Goal(s) which must be attained before the compensation under the
Performance-Based Award becomes payable. The specific targets shall be
determined within the time period permitted under Section 162(m) of the Code
(and any regulations issued thereunder) so that such targets are considered to
be preestablished and so that the attainment of such targets is substantially
uncertain at the time of their establishment. The applicable performance
measurement period may not be less than one nor more than 10 years.

(c) Maximum Performance-Based Award. Notwithstanding any other provision of the
Plan to the contrary, the maximum number of shares of Common Stock which may be
delivered pursuant to options, stock appreciation rights, restricted stock or
other share-based awards that are granted as Performance-Based Awards to any
Participant in any calendar year shall not exceed 17,500 shares, either
individually or in the aggregate, subject to adjustment as provided in
Section 6.2. Awards that are cancelled during the year shall be counted against
this limit to the extent required by Section 162(m) of the Code. In addition,
the aggregate amount of compensation to be paid to any Participant in respect of
any Cash-Based Awards that are granted during any calendar year as
Performance-Based Awards shall not exceed $1,000,000.

(d) Committee Certification. Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options or Qualifying Stock Appreciation
Rights) is paid, the Committee must certify in writing that the Performance
Goal(s) and any other material terms of the Performance-Based Award were
satisfied; provided, however, that a Performance-Based Award may be paid without
regard to the satisfaction of the applicable Performance Goal in the event of a
Change in Control Event in accordance with Section 6.2(d).

(e) Terms and Conditions of Awards. The Committee will have the discretion to
determine the restrictions or other limitations of the individual Awards granted
under this Section 5.2 including the authority to reduce Awards, payouts or
vesting or to pay no Awards, in its sole discretion, if the Committee preserves
such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

 

10



--------------------------------------------------------------------------------

(f) Adjustments for Changes in Capitalization and other Material Changes. In the
event of a change in corporate capitalization, such as a stock split or stock
dividend, or a corporate transaction, such as a merger, consolidation, spinoff,
reorganization or similar event, or any partial or complete liquidation of the
Corporation, or any similar event consistent with regulations issued under
Section 162(m) of the Code including, without limitation, any material change in
accounting policies or practices affecting the Corporation and/or the
Performance Goals or targets, then the Committee may make adjustments to the
Performance Goals and targets relating to outstanding Performance-Based Awards
to the extent such adjustments are made to reflect the occurrence of such an
event; provided, however, that adjustments described in this subsection may be
made only to the extent that the occurrence of an event described herein was
unforeseen at the time the targets for a Performance-Based Award were
established by the Committee.

5.3. Grants of Stock Bonuses. The Committee may grant a Stock Bonus to any
Eligible Person to reward exceptional or special services, contributions or
achievements in the manner and on such terms and conditions (including any
restrictions on such shares) as determined from time to time by the Committee.
The number of shares so awarded shall be determined by the Committee. The Award
may be granted independently or in lieu of a cash bonus.

5.4. Deferred Payments. The Committee may authorize for the benefit of any
Eligible Person the deferral of any payment of cash or shares that may become
due or of cash otherwise payable under this Plan, and provide for accredited
benefits thereon based upon such deferment, at the election or at the request of
such Participant, subject to the other terms of this Plan. Such deferral shall
be subject to such further conditions, restrictions or requirements as the
Committee may impose, subject to any then vested rights of Participants.

6. OTHER PROVISIONS.

6.1. Rights of Eligible Persons, Participants and Beneficiaries.

(a) Employment Status. Status as an Eligible Person shall not be construed as a
commitment that any Award will be made under this Plan to an Eligible Person or
to Eligible Persons generally.

(b) No Employment Contract. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) shall confer upon any Eligible
Person or other Participant any right to continue in the employ or other service
of the Company or constitute any contract or agreement of employment or other
service, nor shall interfere in any way with the right of the Company to change
such person’s compensation or other benefits or to terminate the employment of
such person, with or without cause, but nothing contained in this Plan or any
document related hereto shall adversely affect any independent contractual right
of such person without his or her consent thereto.

 

11



--------------------------------------------------------------------------------

(c) Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and (except as provided in
Section 1.4) no special or separate reserve, fund or deposit shall be made to
assure payment of such Awards. No Participant, Beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.

6.2. Adjustments; Acceleration.

(a) Adjustments. If there shall occur any extraordinary dividend or other
extraordinary distribution in respect of the Common Stock (whether in the form
of cash, Common Stock, other securities, or other property), or any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend), reverse stock split, reorganization, merger,
combination, consolidation, split-up, spin-off, combination, repurchase, or
exchange of Common Stock or other securities of the Corporation, or there shall
occur any similar, unusual or extraordinary corporate transaction or event in
respect of the Common Stock or a sale of substantially all the assets of the
Corporation as an entirety, then the Committee shall, in such manner and to such
extent (if any) as it deems appropriate and equitable (1) proportionately adjust
any or all of (a) the number and type of shares of Common Stock (or other
securities) which thereafter may be made the subject of Awards (including the
specific maxima and numbers of shares set forth elsewhere in this Plan), (b) the
number, amount and type of shares of Common Stock (or other securities or
property) subject to any or all outstanding Awards, (c) the grant, purchase, or
exercise price of any or all outstanding Awards, (d) the securities, cash or
other property deliverable upon exercise of any outstanding Awards, or (e) the
performance standards appropriate to any outstanding Awards, or (2) in the case
of an extraordinary dividend or other distribution, recapitalization,
reclassification, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, make provision for a cash payment or
for the substitution or exchange of any or all outstanding Awards or the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable to holders of the
Common Stock of the Corporation upon or in respect of such event; provided,
however, in each case, that with respect to Awards of Incentive Stock Options,
no such adjustment shall be made which would cause the Plan to violate
Section 424(a) of the Code or any successor provisions thereto without the
written consent of holders materially adversely affected thereby. In any of such
events, the Committee may take such action sufficiently prior to such event if
necessary to permit the Participant to realize the benefits intended to be
conveyed with respect to the underlying shares in the same manner as is
available to stockholders generally.

(b) Acceleration of Awards Upon Change in Control. As to any Participant, unless
prior to a Change in Control Event the Board determines that, upon its
occurrence, there shall be no acceleration of benefits under Awards or
determines that only certain or limited

 

12



--------------------------------------------------------------------------------

benefits under Awards shall be accelerated and the extent to which they shall be
accelerated, and/or establishes a different time in respect of such Event for
such acceleration, then upon the occurrence of a Change in Control Event:
(i) each Option and Stock Appreciation Right shall become immediately
exercisable, (ii) Restricted Stock shall immediately vest free of restrictions,
and (iii) each Performance Share Award shall become payable to the Participant.
The Committee may override the limitations on acceleration in this
Section 6.2(b) by express provision in the Award Agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Committee may
approve. Any acceleration of Awards shall comply with applicable regulatory
requirements, including without limitation Section 422 of the Code.

(c) Possible Early Termination of Accelerated Awards. If any Option or other
right to acquire Common Stock under this Plan (other than under Article 8) has
been fully accelerated as permitted by Section 6.2(b) but is not exercised prior
to (i) a dissolution of the Corporation, or (ii) an event described in
Section 6.2(a) that the Corporation does not survive, or (iii) the consummation
of an event described in Section 6.2(a) that results in a Change of Control
approved by the Board, such Option or right shall thereupon terminate, subject
to any provision that has been expressly made by the Committee for the survival,
substitution, exchange or other settlement of such Option or right.

6.3. Effect of Termination of Employment.

(a) Options - Resignation or Dismissal. If the Participant’s employment by (or
other service specified in the Award Agreement to) the Company terminates for
any reason (the date of such termination being referred to as the “Severance
Date”) other than Retirement, Total Disability or death, or “for cause” (as
determined in the discretion of the Committee), the Participant shall have,
unless otherwise provided in the Award Agreement and subject to earlier
termination pursuant to or as contemplated by Section 1.6 or 6.2, three months
after the Severance Date to exercise any Option to the extent it shall have
become exercisable on the Severance Date. In the case of a termination “for
cause”, the Option shall terminate on the Severance Date. In other cases, the
Option, to the extent not exercisable on the Severance Date, shall terminate.

(b) Options - Death or Disability. If the Participant’s employment by (or
specified service to) the Company terminates as a result of Total Disability or
death, the Participant, Participant’s Personal Representative or his or her
Beneficiary, as the case may be, shall have, unless otherwise provided in the
Award Agreement and subject to earlier termination pursuant to or as
contemplated by Section 1.6 or 6.2, until 12 months after the Severance Date to
exercise any Option to the extent it shall have become exercisable by the
Severance Date. Any Option to the extent not exercisable on the Severance Date
shall terminate.

(c) Options - Retirement. If the Participant’s employment by (or specified
service to) the Company terminates as a result of Retirement, the Participant,
Participant’s Personal Representative or his or her Beneficiary, as the case may
be, shall have, unless otherwise provided in the Award Agreement and subject to
earlier termination pursuant to or as contemplated by Section 1.6 or 6.2, until
12 months after the Severance Date to exercise any Nonqualified Stock Option
(three months after the Severance Date in the case of an Incentive Stock Option)
to the extent it shall have become exercisable by the Severance Date. The
Option, to the extent not exercisable on the Severance Date, shall terminate.

 

13



--------------------------------------------------------------------------------

(d) Certain SARs. Any SAR granted concurrently or in tandem with an Option shall
have the same post-termination provisions and exercisability periods as the
Option to which it relates, unless the Committee otherwise provides.

(e) Other Awards. The Committee shall establish in respect of each other Award
granted hereunder the Participant’s rights and benefits (if any) in the event of
a termination of employment and in so doing may make distinctions based upon the
cause of termination and the nature of the Award.

(f) Committee Discretion. Notwithstanding the foregoing provisions of this
Section 2.6, in the event of, or in anticipation of, a termination of employment
with the Company for any reason, other than discharge for cause, the Committee
may, in its discretion, increase the portion of the Participant’s Award
available to the Participant, or Participant’s Beneficiary or Personal
Representative, as the case may be, or, subject to the provisions of
Section 1.6, extend the exercisability period upon such terms as the Committee
shall determine and expressly set forth in or by amendment to the Award
Agreement.

6.4. Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan and the offer, issuance and delivery of shares of Common Stock and/or
the payment of money under this Plan or under Awards granted hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Corporation, provide such assurances and
representations to the Corporation as the Corporation may deem necessary or
desirable to assure compliance with all applicable legal requirements.

6.5. Tax Withholding.

(a) Cash or Shares. Upon any exercise, vesting, or payment of any Award or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an Incentive Stock Option prior to satisfaction of the holding period
requirements of Section 422 of the Code, the Company shall have the right at its
option to (i) require the Participant (or Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of the amount of
any taxes which the Company may be required to withhold with respect to such
Award event or payment or (ii) deduct from any amount payable in cash the amount
of any taxes which the Company may be required to withhold with respect to such
cash payment. In any case where a tax is required to be withheld in connection
with the delivery of shares of Common Stock under this Plan, the Committee may
in its sole discretion grant (either at the time of the Award or thereafter) to
the Participant the right to elect, pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Corporation reduce the
number of shares to be delivered by (or otherwise reacquire) the appropriate
number of shares valued at their then Fair Market Value, to satisfy such
withholding obligation.

 

14



--------------------------------------------------------------------------------

(b) Tax Loans. If so provided in the Award Agreement, the Company may, in its
discretion and to the extent permitted by law, authorize a loan to an Eligible
Person in the amount of any taxes which the Company may be required to withhold
with respect to shares of Common Stock received (or disposed of, as the case may
be) pursuant to a transaction described in Section 6.5(a). Such a loan shall be
for a term, at a rate of interest and pursuant to such other terms and
conditions as the Company, under applicable law may establish and such loan need
not comply with the provisions of Section 1.8.

6.6. Plan Amendment, Termination and Suspension.

(a) Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No Awards may be
granted during any suspension of this Plan or after termination of this Plan,
but the Committee shall retain jurisdiction as to Awards then outstanding in
accordance with the terms of this Plan.

(b) Shareholder Approval. Any amendment that would (i) materially increase the
benefits accruing to Participants under this Plan, (ii) materially increase the
aggregate number of securities that may be issued under this Plan, or
(iii) materially modify the requirements as to eligibility for participation in
this Plan, shall be subject to stockholder approval only to the extent then
required by Section 422 of the Code or applicable law, or deemed necessary or
advisable by the Board.

(c) Amendments to Awards. Without limiting any other express authority of the
Committee under but subject to the express limits of this Plan, the Committee by
agreement or resolution may waive conditions of or limitations on Awards to
Eligible Persons that the Committee in the prior exercise of its discretion has
imposed, without the consent of a Participant, and may make other changes to the
terms and conditions of Awards that do not affect in any manner materially
adverse to the Participant, his or her rights and benefits under an Award.

(d) Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Corporation under any Award granted under this Plan prior to
the effective date of such change. Changes contemplated by Section 6.2 shall not
be deemed to constitute changes or amendments for purposes of this Section 6.6.

6.7. Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Committee or this Plan, a Participant shall not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by him or her. No adjustment will be made for dividends or
other rights as a stockholder for which a record date is prior to such date of
delivery.

6.8. Effective Date of the Plan. This Plan shall be effective as of June 6,
2012, the date of Board approval, subject to stockholder approval within 12
months thereafter.

 

15



--------------------------------------------------------------------------------

6.9. Term of the Plan. No Award shall be granted under this Plan after
February 4, 2017 (the “Termination Date”). Unless otherwise expressly provided
in this Plan or in an applicable Award Agreement, any Award granted prior to the
Termination Date may extend beyond such date, and all authority of the Committee
with respect to Awards hereunder, including the authority to amend an Award,
shall continue during any suspension of this Plan and in respect of Awards
outstanding on the Termination Date.

6.10. Governing Law/Construction/Severability.

(a) Choice of Law. This Plan, the Awards, all documents evidencing Awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the state of incorporation of the Corporation.

(b) Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

(c) Plan Construction.

(i) Rule 16b-3. It is the intent of the Corporation that transactions in and
affecting Awards in the case of Participants who are or may be subject to
Section 16 of the Exchange Act satisfy any then applicable requirements of Rule
16b-3 so that such persons (unless they otherwise agree) will be entitled to the
benefits of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange
Act in respect of those transactions and will not be subjected to avoidable
liability thereunder. If any provision of this Plan or of any Award would
otherwise frustrate or conflict with the intent expressed above, that provision
to the extent possible shall be interpreted as to avoid such conflict. If the
conflict remains irreconcilable, the Committee may disregard the provision if it
concludes that to do so furthers the interest of the Corporation and is
consistent with the purposes of this Plan as to such persons in the
circumstances.

(ii) Section 162(m). It is the further intent of the Company that Options or
SARs with an exercise or base price not less than Fair Market Value on the date
of grant and performance awards under Section 5.2 of this Plan that are granted
to or held by a Section 16 Person shall qualify as performance-based
compensation under Section 162(m) of the Code, and this Plan shall be
interpreted consistent with such intent.

6.11. Captions. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

6.12. Effect of Change of Subsidiary Status. For purposes of this Plan and any
Award hereunder, if an entity ceases to be a Subsidiary a termination of
employment and service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Company.

 

16



--------------------------------------------------------------------------------

6.13. Non-Exclusivity of Plan. Subject to Section 6.14, nothing in this Plan
shall limit or be deemed to limit the authority of the Board or the Committee to
grant awards or authorize any other compensation, with or without reference to
the Common Stock, under any other plan or authority.

6.14. Amendment and Restatement. This Plan hereby amends and restates in its
entirety that certain Meade Instruments Corp. 2008 Stock Incentive Plan
effective as of June 13, 2008.

7. DEFINITIONS.

7.1. Definitions.

(a) “Award” shall mean an award of any Option, Stock Appreciation Right,
Restricted Stock, Stock Bonus, Performance Share Award, dividend equivalent or
deferred payment right or other right or security that would constitute a
“derivative security” under Rule 16a-1(c) of the Exchange Act, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

(b) “Award Agreement” shall mean any writing setting forth the terms of an Award
that has been authorized by the Committee.

(c) “Award Date” shall mean the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award or, in the case of Awards under Article 8, the
applicable dates set forth therein.

(d) “Award Period” shall mean the period beginning on an Award Date and ending
on the expiration date of such Award.

(e) “Beneficiary” shall mean the person, persons, trust or trusts designated by
a Participant or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan in the event of a Participant’s death, and shall
mean the Participant’s executor or administrator if no other Beneficiary is
designated and able to act under the circumstances.

(f) “Board” shall mean the Board of Directors of the Corporation.

(g) “Cash Flow” shall mean cash and cash equivalents derived from either (i) net
cash flow from operations or (ii) net cash flow from operations, financings and
investing activities, as determined by the Committee at the time an Award is
granted.

(h) “Change in Control Event” shall mean any of the following:

(i) Approval by the stockholders of the Corporation of the dissolution or
liquidation of the Corporation;

 

17



--------------------------------------------------------------------------------

(ii) Approval by the stockholders of the Corporation of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not Subsidiaries or other affiliates, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after the reorganization are, or will be, owned, directly or indirectly, by
stockholders of the Corporation immediately before such reorganization (assuming
for purposes of such determination that there is no change in the record
ownership of the Corporation’s securities from the record date for such approval
until such reorganization and that such record owners hold no securities of the
other parties to such reorganization), but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Corporation);

(iii) Approval by the stockholders of the Corporation of the sale of
substantially all of the Corporation’s business and/or assets to a person or
entity which is not a Subsidiary or other affiliate;

(iv) Any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act but excluding any person described in and satisfying the conditions
of Rule 13d-1(b)(1) thereunder) becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 30% or more of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation; or

(v) During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Corporation’s stockholders, of each new Board member was approved by a vote of
at least three-fourths of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Commission” shall mean the Securities and Exchange Commission.

(k) “Committee” shall mean the Board or a committee appointed by the Board to
administer this Plan, which committee shall be comprised only of two or more
directors or such greater number of directors as may be required under
applicable law, each of whom, (i) in respect of any decision at a time when the
Participant affected by the decision may be subject to Section 162(m) of the
Code, shall be an “outside director” within the meaning of Section 162(m) of the
Code, and/or (ii) in respect of any decision at a time when the Participant
affected by the decision may be subject to Section 16 of the Exchange Act, shall
be a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3).

(l) “Common Stock” shall mean the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 6.2 of this Plan.

(m) “Company” shall mean, collectively, the Corporation and its Subsidiaries.

 

18



--------------------------------------------------------------------------------

(n) “Corporation” shall mean Meade Instruments Corp., a Delaware corporation,
and its successors.

(o) “Eligible Employee” shall mean an officer (whether or not a director) or key
employee of the Company.

(p) “Eligible Person” means an Eligible Employee, or any Other Eligible Person,
as determined by the Committee in its discretion.

(q) “EPS” shall mean earnings per common share on a fully diluted basis
determined by dividing (i) net earnings, less dividends on preferred stock of
the Corporation by (ii) the weighted average number of common shares and common
shares equivalents outstanding (all as determined in accordance with generally
accepted accounting principles).

(r) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(s) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(t) “Fair Market Value” per Share on any relevant date shall be determined in
accordance with the following provisions:

(i) If the Shares are at the time listed on any established stock exchange or
over-the-counter market, then the Fair Market Value shall be the closing selling
price per share of the Shares (or closing bid, if no sales were reported) as
quoted on such exchange or market, determined by the Administrator to be the
primary market for the Shares, at the close of regular hours trading (i.e.,
before after-hours trading begins) on the date in question as reported in the
Wall Street Journal or such other source as the Administrator deems reliable. If
there is no closing selling price (or closing bid, if no sales were reported)
for the Shares on the date in question, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.

(ii) If the Shares are at the time not listed on any established stock exchange
or over-the-counter market, the Fair Market Value shall be determined by the
Administrator in good faith.

(u) “Incentive Stock Option” shall mean an Option which is intended, as
evidenced by its designation, as an incentive stock option within the meaning of
Section 422 of the Code, the award of which contains such provisions (including
but not limited to the receipt of stockholder approval of this Plan, if the
Award is made prior to such approval) and is made under such circumstances and
to such persons as may be necessary to comply with that section.

(v) “Nonqualified Stock Option” shall mean an Option that is designated as a
Nonqualified Stock Option and shall include any Option intended as an Incentive
Stock Option that fails to meet the applicable legal requirements thereof. Any
Option granted hereunder that is not designated as an incentive stock option
shall be deemed to be designated a nonqualified stock option under this Plan and
not an incentive stock option under the Code.

 

19



--------------------------------------------------------------------------------

(w) “Non-Employee Director” shall mean a member of the Board of Directors of the
Corporation who is not an officer or employee of the Company.

(x) “Non-Employee Director Participant” shall mean a Non-Employee Director who
holds an outstanding Award under the provisions of Article 8.

(y) “Option” shall mean an option to purchase Common Stock granted under this
Plan. The Committee shall designate any Option granted to an Eligible Person as
a Nonqualified Stock Option or an Incentive Stock Option.

(z) “Other Eligible Person” shall mean any Non-Employee Director or any
individual consultant or advisor who renders or has rendered bona fide services
(other than services in connection with the offering or sale of securities of
the Company in a capital raising transaction) to the Company, and who is
selected to participate in this Plan by the Committee.

(aa) “Participant” shall mean an Eligible Person who has been granted an Award
under this Plan and a Non-Employee Director who has been received an Award under
Article 8 of this Plan.

(bb) “Performance Goals” shall mean Cash Flow, EPS, ROE, Total Stockholder
Return and any other criterion established by the Committee.

(cc) “Performance Share Award” shall mean an Award of a right to receive shares
of Common Stock or other compensation (including cash) under Section 5.1, the
issuance or payment of which is contingent upon, among other conditions, the
attainment of performance objectives specified by the Committee.

(dd) “Personal Representative” shall mean the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

(ee) “Plan” shall mean this Amended and Restated 2008 Stock Incentive Plan.

(ff) “QDRO” shall mean a qualified domestic relations order.

(gg) “Restricted Shares” or “Restricted Stock” shall mean shares of Common Stock
awarded to a Participant under this Plan, subject to payment of such
consideration, if any, and such conditions on vesting (which may include, among
others, the passage of time, specified performance objectives or other factors)
and such transfer and other restrictions as are established in or pursuant to
this Plan and the related Award Agreement, for so long as such shares remain
unvested under the terms of the applicable Award Agreement.

(hh) “Retirement” shall mean retirement with the consent of the Company or, from
active service as an employee or officer of the Company on or after attaining
age 55 with 10 or more years of service or after age 65.

 

20



--------------------------------------------------------------------------------

(ii) “ROE” shall mean consolidated net income of the Corporation (less preferred
dividends), divided by the average consolidated common stockholders equity.

(jj) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the Commission
pursuant to the Exchange Act, as amended from time to time.

(kk) “Section 16 Person” shall mean a person subject to Section 16(a) of the
Exchange Act.

(ll) “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

(mm) “Stock Appreciation Right” shall mean a right authorized under this Plan to
receive a number of shares of Common Stock or an amount of cash, or a
combination of shares and cash, the aggregate amount or value of which is
determined by reference to a change in the Fair Market Value of the Common
Stock.

(nn) “Stock Bonus” shall mean an Award of shares of Common Stock granted under
this Plan for no consideration other than past services and without restriction
other than such transfer or other restrictions as the Committee may deem
advisable to assure compliance with law.

(oo) “Subsidiary” shall mean any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

(pp) “Total Disability” shall mean a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

(qq) “Total Stockholder Return” shall mean with respect to the Corporation or
other entities (if measured on a relative basis), the (i) change in the market
price of its common stock (as quoted in the principal market on which it is
traded as of the beginning and ending of the period) plus dividends and other
distributions paid, divided by (ii) the beginning quoted market price, all of
which is adjusted for any changes in equity structure, including but not limited
to stock splits and stock dividends.

8. NON-EMPLOYEE DIRECTOR OPTIONS

8.1. Participation. Awards under this Article 8 shall be made only to
Non-Employee Directors and shall be evidenced by Award Agreements substantially
in the form of Exhibit A hereto.

8.2. Annual Option Grants.

(a) Time of Initial Award. Persons who are Non-Employee Directors in office at
the time this Plan is first approved by the stockholders of the Corporation
shall be granted without further action a Nonqualified Stock Option to purchase
250 shares of Common Stock.

 

21



--------------------------------------------------------------------------------

After approval of this Plan by the stockholders of the Corporation, if any
person who is not then an officer or employee of the Company shall become a
director of the Corporation, there shall be granted automatically to such person
(without any action by the Board or Committee) a Non-qualified Stock Option (the
Award Date of which shall be the date such person takes office) to purchase 250
shares of Common Stock.

(b) Subsequent Annual Awards. Immediately following the annual stockholders
meeting in each year during the term of the Plan, there shall be granted
automatically (without any action by the Committee or the Board) a Nonqualified
Stock Option (the Award Date of which shall be such date) to each Non-Employee
Director then continuing in office to purchase 250 shares of Common Stock.

(c) Maximum Number of Shares. A Non-Employee Director shall not receive more
than one Nonqualified Stock Option under this Section 8.2 in any calendar year,
nor more than 3,750 shares on exercise of all Options awarded under this
Section 8.2.

8.3. Option Price. The purchase price per share of the Common Stock covered by
each Option granted pursuant to Section 8.2 hereof shall be 100 percent of the
Fair Market Value of the Common Stock on the Award Date. The exercise price of
any Option granted under this Article shall be paid in full at the time of each
purchase in cash or by check or in shares of Common Stock valued at their Fair
Market Value on the date of exercise of the Option, or partly in such shares and
partly in cash, provided that any such shares used in payment shall have been
owned by the Participant at least six months prior to the date of exercise.

8.4. Option Period and Exercisability. Each Option granted under this Article 8
and all rights or obligations thereunder shall expire ten years after the Award
Date and shall be subject to earlier termination as provided below. Each Option
granted under Section 8.2 shall become exercisable at the rate of 33 1/3% per
annum commencing on the first anniversary of the Award Date and each of the next
two anniversaries thereof.

8.5. Termination of Directorship. If a Non-Employee Director’s services as a
member of the Board of Directors terminate by reason of death, Disability or
Retirement, an Option granted pursuant to this Article held by such Participant
shall immediately become and shall remain exercisable for two years after the
date of such termination or until the expiration of the stated term of such
Option, whichever first occurs. If a Non-Employee Director’s services as a
member of the Board of Directors terminate for any other reason, any portion of
an Option granted pursuant to this Article which is not then exercisable shall
terminate and any portion of such Option which is then exercisable may be
exercised for three months after the date of such termination or until the
expiration of the stated term whichever first occurs.

8.6. Adjustments. Options granted under this Article 8 shall be subject to
adjustment as provided in Section 6.2, but only to the extent that (a) such
adjustment and the Committee’s actions in respect thereof satisfy any applicable
criteria in respect of formula plans under Rule 16b-3, (b) such adjustment in
the case of a Change in Control Event is effected pursuant to the terms of a
reorganization agreement approved by stockholders of the Corporation, and
(c) such adjustment is consistent with adjustments to Options held by persons
other than executive officers or directors of the Corporation.

 

22



--------------------------------------------------------------------------------

8.7. Acceleration Upon a Change in Control Event. Upon the occurrence of a
Change in Control Event, each Option granted under Section 8.2 hereof shall
become immediately exercisable in full. To the extent that any Option granted
under this Article 8 is not exercised prior to (i) a dissolution of the
Corporation or (ii) a merger or other corporate event that the Corporation does
not survive, and no provision is (or consistent with the provisions of
Section 8.7 can be) made for the assumption, conversion, substitution or
exchange of the Option, the Option shall terminate upon the occurrence of such
event.

 

23